acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum sca released cc dom it a ajpfalzgraf tl-n-3445-98 date aug to associate district_counsel salt lake city cc wr rmd slc from assistant chief_counsel income_tax accounting cc dom it a subject significant service_center advice request refund claims on returns with deferred payments for this responds to your request for significant advice electronically mailed to the national_office on date in connection with a question posed by the ogden service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue whether a claim_for_refund is timely when filed within two years of the third installment_payment of additional taxes that the taxpayer made pursuant to d of the omnibus_budget_reconciliation_act_of_1993 hereinafter the act 1993_3_cb_47 conclusion a claim_for_refund is timely if it is filed within three years of the date the return was filed or within two years from the date on which the taxes were paid including installment payments tl-n-3445-98 facts the following example illustrates the above issue on date a taxpayer filed a form_1040 reporting a tax_liability of dollar_figure and a withholding credit of dollar_figure the taxpayer’s pre-act liability was dollar_figure and additional taxes were owed in the amount of dollar_figure due to the act the taxpayer reported a deferral amount of dollar_figure on line 58b of a form_1040 and attached a form_8841 showing his election to defer payment of the dollar_figure the taxpayer also requested a refund of dollar_figure on his return that amount was later refunded to the taxpayer the taxpayer made his second installment_payment of dollar_figure on date and his third installment_payment of dollar_figure on date on date the taxpayer filed an amended return requesting a refund of dollar_figure attributable to a previously unclaimed child_care_credit discussion sections and of the act imposed a tax_rate increase for on high-income taxpayers under d of the act taxpayers could elect to pay their additional taxes which is the tax increase attributable to the increase in rates in three equal installments section d of the act provides that the first installment of additional taxes shall be paid on or before the due_date of the federal tax_return for the taxpayer's taxable_year beginning in determined without regard to extensions section d of the act further provides that the second installment shall be paid on or before the date one year after that due_date and the third installment shall be paid on or before the date two years after that due_date the election to defer payments of additional taxes was required to be made on the taxpayer's original return for the taxable_year beginning in filed by the due_date of the return determined with regard to extensions sec d of the act notice_93_51 1993_2_cb_337 to make the election a taxpayer had to attach to form_1040 or form 1040nr a completed form_8841 deferral of additional taxes notice_93_51 1993_2_cb_337 the form_8841 assisted the taxpayer in calculating the additional taxes that may be deferred the deferral amount calculated on the form_8851 was to be entered on line 58b of the taxpayer's form_1040 when processing the returns the service assessed the full amount of the tax due for the tax_year the deferral payments were treated as credits coded as tc to identify the tl-n-3445-98 credit as a deferral of tax this coding made it appear as if the account was fully paid however when an installment_payment was credited to a taxpayer’s account the tc code credit was reversed to prevent the taxpayer from being issued a refund of the installment_payment sec_6511 of the internal_revenue_code hereinafter the code establishes the basic rules for the time within which a claim for credit or refund must be filed and places limits on the amount of credit or refund sec_6511 of the code provides that no credit or refund shall be allowed or made after the expiration of the period of limitations prescribed unless a claim for credit or refund is filed by the taxpayer within such period sec_6511 of the code provides that a claim for credit or refund must be made within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within years from the time the tax was paid sec_6511 of the code provides the look-back periods limiting the amount of credit or refund a if the claim was filed within three years from the time the return was filed the refund shall not exceed the portion of the tax paid in the three-year period immediately prior to the filing of the claim plus the period of any extension of time for filing b if the claim was not filed within the three-year period then the refund shall not exceed the portion of the tax paid during the two years immediately prior to the filing of the claim or c if no claim was filed the refund shall not exceed the amount which would be allowable in either a or b if the claim was filed on the date the credit or refund is allowed in the above example the claim_for_refund was filed more than three years after the return was filed making inapplicable the three-year limitations_period of sec_6511 of the code therefore the taxpayer's claim in the above example is timely if the claim was filed within years from the time the tax was paid whether the claim is timely turns on whether the installment payments authorized by d of the act are payments within the meaning of sec_6511 of the code the supreme court in rosenman provided the basis for determining whether a remittance by a taxpayer is a payment of tax 323_us_658 although rosenman was a case in which a taxpayer had made a pre-assessment remittance which raised the question of whether the remittance was a deposit or a payment we believe that the principles established in that case are applicable here rosenman established that a remittance by a taxpayer is a payment where a liability has been defined and the taxpayer intends to tl-n-3445-98 discharge that defined liability rosenman v u s u s pincite see also 75_f3d_494 9th cir remittances to service as a result of the levies on taxpayer’s wages and bank account were amounts collected to discharge taxpayer’s finally determined tax_liability and thus were payments triggering the sec_6511 statute_of_limitations in the case of deferred payments under d of the act the liability is defined upon the filing of the return on which the taxpayer made the deferral election a taxpayer making such a deferral election does not intend to discharge that defined liability however until the second and third installment payments are made in the above example this intent is evidenced by the deferral election on form_8841 and the taxpayer's request for a refund on his return therefore the installment payments authorized by d of the act are payments within the meaning of sec_6511 of the code accordingly a claim_for_refund filed within two years after the installment payments were made is timely our conclusion is supported by the language of the act itself which refers to installments as payments sec d of the act further service guidance interpreting d of the act treats the second and third installments as payments providing that if a taxpayer electing the three-year deferral fails to pay by the installment due_date that taxpayer may be liable for interest and the failure to pay penalty notice_93_51 1993_2_cb_337 revproc_94_58 1994_2_cb_745 the election under d of the act is analogous to the election provided by sec_6166 of the code for an extension of time to pay estate_taxes sec_6166 of the code provides that where an estate consists largely of interest_in_a_closely_held_business the estate_tax may be deferred and paid in installments in cases applying sec_6511 of the code to installment payments under sec_6166 of the code courts have held that the estate_tax is not fully paid until the last installment of the deferred payment is made and thus the limitations_period for filing a claim_for_refund remains open until the last installment is paid and for two years thereafter 860_fsupp_795 d wyo see also 81_tc_246 stating no statute_of_limitations problem can arise with earlier payments since no overpayment can occur until the final installment of the deferred_tax_liability is paid having established with respect to the above example that the claim_for_refund was timely filed within years from the time the tax was paid it follows that the two-year look-back period of sec_6511 of the code applies to limit the refund amount accordingly the taxpayer in the above example would be tl-n-3445-98 limited to a refund of the amounts paid within the two years prior to the date filing of the refund claim in this case dollar_figure thus the taxpayer would be entitled to a refund of dollar_figure attributable to a previously unclaimed child_care_credit if you have any questions or comments regarding this matter please call amy pfalzgraf at assistant chief_counsel income_tax accounting by s michael d finley tl-n-3445-98 initiator cc dom it a code surname date reviewer reviewer reviewer reviewer reviewer
